Citation Nr: 0434148	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a right elbow fracture with ulnar 
neuropathy.

2.  Entitlement to service connection for a disability 
manifested by loss of sleep, including as secondary to 
service-connected residuals of a right elbow fracture.

3.  Entitlement to service connection for a thoracic spine 
disability, including as secondary to service-connected 
residuals of a right elbow fracture.

4.  Entitlement to service connection for a right shoulder 
disability, including as secondary to service-connected 
residuals of a right elbow fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to April 
1986 and from July 1988 to October 1988.  Since his 
separation from active duty, he has also served in a reserve 
capacity, to include periods of active duty for training.  
Service records establish the veteran was on active duty for 
training on November 12, 1988.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the above service connection claims 
and assigned an initial 20 percent evaluation for residuals 
of a right elbow fracture.
In June 2003, the RO assigned an initial 30 percent 
evaluation for residuals of a right elbow fracture.

In September 2004, the veteran withdrew the issue of 
entitlement to service connection for a mass of the left 
maxilla, including as secondary to service-connected 
residuals of right elbow fracture.  Accordingly, this issue 
is not before the Board.

The issues of entitlement to service connection for a 
disability manifested by loss of sleep, including as 
secondary to service-connected residuals of a right elbow 
fracture, and entitlement to service connection for a right 
shoulder disability, including as secondary to service-
connected residuals of a right elbow fracture, are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not currently suffer from a right 
shoulder disability or a disability manifested by loss of 
sleep.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for service connection for a disability 
manifested by loss of sleep have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  VA satisfied its duty to notify by means of May 2001 
and July 2004 development letters from the RO to the veteran.  
The veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties, and was asked 
to submit evidence and/or information to the RO. 

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on these issues until after the 
initial unfavorable decisions by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claims, 
and based on the information and evidence obtained after 
adequate notice was provided, there is simply no indication 
that disposition of the veteran's claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The record 
contains a pre-decision August 1999 development letter from 
the RO to the veteran, in which the RO requested the veteran 
provide any information or evidence related to the claims; 
the evidence associated with the claims file since that time, 
however, contains no competent evidence of a current right 
shoulder disability or disability manifested by loss of 
sleep.  Under the facts of this case, "the record has been 
fully developed."  Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  There are no identified, outstanding 
records pertinent to the claims that VA must attempt to 
obtain.  The veteran's right shoulder has been examined by 
VA.  VA examination is not indicated for a disability 
manifested by loss of sleep because the evidentiary record 
does not contain competent evidence that the veteran 
currently suffers from such a disability or persistent or 
recurrent symptoms of such a disability.  See 38 C.F.R. 
§ 3.159(c)(4)(A), (C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  Service 
connection may also be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The evidence does not demonstrate that the veteran currently 
suffers from a right shoulder disability or a disability 
manifested by loss of sleep.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, although the veteran is competent to relate 
that he may have difficulty sleeping, the post-service 
medical evidence is entirely devoid of discussion related to 
a chronic disability manifested by loss of sleep.  

The veteran also complains of right shoulder pain, and VA 
treatment records include an assessment of right shoulder 
pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  
Regarding the right shoulder, a September 1999 X-ray was 
deemed negative, and the September 1999 fee basis examiner 
for VA diagnosed "normal shoulder."  An October 2002 X-ray 
revealed "no significant radiographic abnormality."

In the absence of competent evidence of a current right 
shoulder disability or a disability manifested by loss of 
sleep, the claims must be denied.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Multiple development letters to the veteran 
specifically requested information and/or evidence 
establishing his current disabilities, but the submitted 
evidence did not include information or evidence that would 
assist in this regard.  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  The preponderance is against the veteran's claims, 
and they must be denied.

ORDER

Entitlement to service connection for a disability manifested 
by loss of sleep, including as secondary to service-connected 
residuals of a right elbow fracture, is denied.

Entitlement to service connection for a right shoulder 
disability, including as secondary to service-connected 
residuals of a right elbow fracture, is denied.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

Re-examination of the veteran's right elbow is necessary.  
The veteran reported in September 2004 that his right elbow 
disability has worsened, and the last VA examination for the 
right elbow was conducted in October 2002.  VA must also 
conduct an examination of the veteran to determine the 
etiology of his thoracic spine disability.     

The record establishes the veteran receives treatment from 
the VA Southern Nevada Healthcare System.  The RO should take 
this opportunity on remand to obtain updated records from 
this treating source.

In considering the evaluation of the right elbow fracture 
residuals, the RO must take into account that it is on appeal 
from the initial grant of service connection and that the 
issue should be addressed accordingly.  The United States 
Court of Appeals for Veterans Claims has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.   Make arrangements to obtain medical 
records dated after July 2004 from the VA 
Southern Nevada Healthcare System. If no such 
records are available, document that fact in 
the claims file.

2.  Schedule the veteran for appropriate VA 
examinations of his thoracic spine and his 
service-connected residuals of a right elbow 
fracture with ulnar neuropathy.  Any 
indicated tests, including X-rays and 
neurological studies, should be accomplished.  
The claims file must be made available to the 
examiner(s); the examiner(s) should indicate 
in the examination report that the claims 
file was reviewed.  The examiner(s) must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

Right elbow

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals of a right elbow fracture 
with ulnar neuropathy.

The examiner should specifically address the 
level of paralysis of the ulnar nerve 
(complete v. incomplete).  If incomplete 
paralysis is found, the examiner should 
document whether or not it is severe.  If 
complete paralysis is found, the examiner 
should document the loss of adduction, 
contraction, extension, and flexion involved.

The examiner should report range of motion 
measurements for the right elbow.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups or 
when the right elbow is used repeatedly.  All 
limitation of function must be identified.   
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

Thoracic spine

The examiner should specifically answer 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the veteran's thoracic 
spine disability was either (a) caused by 
or (b) aggravated by the service-
connected residuals of a right elbow 
fracture.  

The examiner should specifically answer 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the veteran's thoracic 
spine disability had its onset during 
service or is related to any in-service 
disease or injury, including the in-
service parachuting injury.

3.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, including 
38 C.F.R. § 3.321, and consideration of any 
additional information obtained as a result 
of this remand.  For the evaluation of the 
right elbow fracture residuals, the RO should 
consider all the evidence of record to 
determine whether the facts show that he was 
entitled to a higher disability rating at any 
period of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If the decisions with respect to the claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



